Citation Nr: 0631068	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-44 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for acid reflux.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, and, if so, whether service 
connection is warranted.

7.  Entitlement to an initial, compensable rating for hearing 
loss of the left ear, currently rated as noncompensable.

8.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for an anxiety reaction, also claimed as an 
acquired psychiatric disorder, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied service 
connection for post traumatic stress disorder (PTSD), hearing 
loss of the right ear, tinnitus, irritable bowel syndrome and 
acid reflux, denied petitions to reopen claims for 
hypertension and an anxiety reaction, also claimed as an 
acquired psychiatric disorder, and granted service connection 
for left ear hearing loss and rated the loss as 
noncompensable. 

Regardless of the RO's decision to reopen the hearing loss 
claim, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  The veteran had hearing impairment of the right ear at 
entry to service.

4.  There is no competent evidence that the veteran's right 
ear hearing loss was aggravated by any incident in service, 
including acoustic trauma.

5.  The preponderance of the evidence is against a causal 
link between the veteran's current tinnitus and any remote 
incident in service, including acoustic trauma.

6.  The preponderance of the evidence is against a causal 
link between the veteran's current irritable bowel syndrome 
and any remote incident in service, including inservice 
symptoms of indigestion.

7.  The preponderance of the evidence is against a causal 
link between the veteran's current acid reflux and any remote 
incident in service, including inservice symptoms of 
indigestion.

8.  The veteran did not appeal a June 1973 rating decision 
that denied service connection for hypertension, finding, in 
essence, that the veteran had no current diagnosis of 
hypertension.

9.  Evidence received since the June 1973 decision includes 
current treatment for hypertension; such evidence relates to 
an unestablished fact (current disability) necessary to 
substantiate the claim, and when considered by itself or 
together with previous evidence of record, the new evidence 
raises a reasonable possibility of substantiating the claim.

10.  The veteran has withdrawn his appeal seeking an 
increased rating for hearing loss of the left ear.

11.  The veteran has withdrawn his appeal seeking to reopen a 
claim for an anxiety reaction, also claimed as an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran's hearing loss of the right ear was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The veteran's irritable bowel syndrome was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

5.  The veteran's acid reflux was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

6.  The June 1973 rating decision, denying the claim of 
service connection for hypertension, is final.  38 U.S.C.A. § 
7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

7.  New and material evidence has been submitted for the 
claim of entitlement to service connection for hypertension; 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

8.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the claims for a 
compensable rating for hearing loss of the left ear and a 
petition to reopen a claim for an anxiety reaction, also 
claimed as an acquired psychiatric disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The Board will address the veteran's claims in the order in 
which they are listed on the cover page.  The claims for 
irritable bowel syndrome and acid reflux will be addressed 
together due to their common factual underpinnings.  

Post Traumatic Stress Disorder

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The Board notes 
that the veteran has no combat experience.  There is no 
indication of an award, such as those just mentioned, that 
would establish combat experience, nor does the veteran 
indicate that he or his ship ever came under fire from the 
enemy.  

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  Cohen v. Brown, 10 Vet. App 128, 147 
(1997) (citing Moreau, 9 Vet. App. at 395).  The record fails 
to corroborate the appellant's claimed stressors.  
Accordingly, there is no credible supporting evidence that 
the claimed stressors actually occurred.

The veteran has offered multiple stressors for his PTSD.  
During service, the veteran was stationed aboard the USS 
Kawishiwi.  The Kawishiwi was a supply ship, with a home base 
in the Philippines running supplies to vessels in Vietnam.  
The veteran's duties included assisting the refueling of 
other vessels.  In his October 2003 statement accompanying 
his claim, the veteran identified four distinct stressors: 
seeing the bodies of American servicemen float out into the 
Gulf of Tonkin, watching artillery fire on land while eight 
to ten miles offshore, worrying about the ship exploding and 
being at sea for three days during "typhoon conditions."  
At the veteran's March 2004 interview with a private 
examiner, he also stated that his job was very dangerous, was 
conducted day and night, and that two other sailors were 
washed overboard during a refueling operation.  

The Board has reviewed the complete file and can find no 
credible supporting evidence that the veteran's stressors 
occurred.  The only evidence that one of the stressors may 
have occurred is a printout of a website for the former crew 
of the USS Kawishiwi, which indicates that the ship 
encountered a typhoon in 1970.  The Board notes that the 
veteran joined the Navy in 1971.  Without credible supporting 
evidence, the claim must fail.  See Dizoglio, supra.  

When the veteran originally filed his claim, the RO sent a 
letter to him outlining the evidence required to substantiate 
his claim.  The veteran was informed that his stressors would 
have to be verified in order for service connection to be 
granted.  A questionnaire designed to elicit information 
about PTSD stressors was included in the letter.  The goal of 
this questionnaire is to develop the stressors so that the RO 
might request evidence from the agencies which archive 
military records so that corroboration might be had.  To this 
date, the questionnaire has not been returned.  While VA has 
a statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

In short, the Board finds that the preponderance of the 
evidence is against a finding that there is credible 
supporting evidence of the veteran's claimed inservice 
stressors.  The Board finds further inquiry into whether the 
veteran has a diagnosis in accordance with the DSM-IV or 
whether the diagnosis may be related to his stressors to be 
moot.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53.

Hearing Loss of the Right Ear 

The veteran has been service connected for hearing loss in 
his left ear.  He contends that he should be service 
connected for hearing loss of the right ear.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2005).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002).  

At the veteran's May 1971 induction to service physical 
examination, the veteran underwent audiometric testing.  The 
testing results, in pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
50
50
LEFT
10
10
10
15
10

Speech audiometry was not performed.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385. ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").  

Using the above criteria, the veteran showed a right ear 
hearing loss that constituted a disability at induction to 
service.  A Physical Profile Serial or as it is more commonly 
known, PUHLES, was also performed.  The veteran received a 
two in the category of Hearing and Ears, with all other 
categories rated at one.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (Observing that the "PUHLES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of fitness for retention in the military service.).  The 
disability is clearly noted at induction.  

Thus, as right ear hearing loss was noted on the veteran's 
enlistment examination, it is considered to have pre-existed 
the appellant's period of active duty training. 38 C.F.R. § 
3.304(b).  In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held:  

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

In the case of aggravation, the pre-existing disease or 
injury will be considered to have been aggravated where there 
is an increase in disability during service, unless there is 
a specific finding that the increase is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§§ 3.304, 3.306(a).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

At separation from service, the veteran was sent for physical 
examination again.  This time the veteran underwent the 
whispered voice test, scoring 15 out of 15 in both ears, a 
normal score.  There is no mention of hearing problems during 
service and no indication of progressing hearing loss.  There 
is no other medical evidence of hearing loss until the 
veteran filed this claim.  

The veteran was sent for VA audiometric examination in 
January and December 2004.  On the authorized audiological 
evaluation in January 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
45

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear.  The examiner indicated that 
"[s]ince there was a hearing loss in the veteran's right ear 
upon induction into the service, it is not likely that the 
veteran's hearing [loss] in this ear was precipitated by 
military noise exposure."  At the December 2004 examination, 
the examiner indicated that because the veteran's audiometric 
testing results from January "was within 5 [decibels] of the 
veteran's hearing when the veteran enlisted...it does not 
appear the veteran's hearing loss in his right ear was 
aggravated by military noise exposure."  There is no medical 
evidence to the contrary.  

Without medical evidence showing that the veteran aggravated 
his right ear hearing loss inservice, the claim must fail.  
The Board finds that the veteran's right ear hearing loss was 
not incurred by nor aggravated by service.  The veteran 
contends otherwise, but he is not competent to offer evidence 
on this point.  See Rucker, supra.  

Tinnitus

The veteran contends that he has bilateral tinnitus due to 
his service.  The claim must have evidence of a current 
disability, inservice incurrence, and a relationship between 
the two.  See Hickson, supra.  

The veteran has reported tinnitus at his January 2004 VA 
examination.  The examiner accepted the veteran's reports of 
tinnitus as true.  The Board accepts this as sufficient 
evidence of the veteran's current disability.  

The record does detail the substance of the veteran's work 
while in service.  He was stationed aboard the USS Kawishiwi, 
as mentioned above, but his personnel records do not indicate 
that he was exposed to excessive noise.  The veteran has 
stated that he had noise exposure as a result of service, and 
the Board finds that resolution of this question is not 
necessary to this case.  

The claim must fail for lack of a relationship between the 
veteran's service and his current tinnitus.  During the 
January 2004 VA examination, the veteran described the onset 
of his tinnitus as twenty years prior, or approximately 1984.  
This would place the onset more than ten years after the 
veteran left service.  Reviewing the veteran's service 
medical records, the Board can find no reference to inservice 
ear trouble or problems of any sort.  His February 1973 
separation from service physical examination contains no 
mention of ear problems generally, or ringing ears 
specifically.  The January 2004 examiner concluded that the 
veteran's tinnitus was not related to service based on the 
lack of incurrence and the span of time between separation 
and onset.  There is no medical evidence to the contrary of 
this opinion.  The Board must find that the preponderance of 
the evidence is against the claim for service connection for 
bilateral tinnitus.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for bilateral tinnitus.  See Gilbert, 1 
Vet. App. at 53.

Irritable Bowel Syndrome and Acid Reflux

The veteran contends that he has irritable bowel syndrome and 
acid reflux as a result of service.  These claims must have 
evidence of a current disability, inservice incurrence, and a 
relationship between the two.  See Hickson, supra.  

The veteran has attributed these problems to treatment for 
abdominal pain and vomiting that occurred during service in 
1972.  The veteran's service medical records confirm that the 
veteran became ill during service and complained of abdominal 
pain and dizziness.  

The only medical evidence of record pertaining to these 
claims since the conclusion of the veteran's service is 
contained in a January 2004 VA examination.  The examiner 
diagnosed, by the veteran's reported history, 
gastroesophageal reflux disease and mild irritable bowel 
syndrome.  The veteran indicated that, following the 
inservice illness, he went two to four years without incident 
prior to the development of his current problems.  The 
examiner concluded that the veteran's current disabilities 
are "a separate entity, and...not at all related to his 
inservice stomach condition."  There is no medical evidence 
to the contrary of this opinion.


Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that veteran's irritable bowel 
syndrome and acid reflux are related to service.  The veteran 
contends otherwise, but he is not competent to offer evidence 
on this point.  See Rucker, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for irritable bowel syndrome and acid 
reflux.  See Gilbert, 1 Vet. App. at 53.

Petition to Reopen a Claim for Hypertension

The veteran brought a claim for service connection for 
hypertension in 1973.  The RO denied his claim in a June 1973 
decision, on the grounds that the evidence did not establish 
that the veteran had a current diagnosis of hypertension.  No 
appeal of that decision was entered.  The June 1973 decision 
is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

As discussed above, a veteran is entitled to compensation 
(service connection) for disability resulting from disease 
contracted or injury suffered in service, or, if the 
disability preexisted service, for aggravation of the 
preexisting disease or injury in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The evidence submitted since the June 1973 decision consists 
of private medical treatment notes from 1991 to 2002.  These 
show that the veteran has been on medication for currently 
diagnosed hypertension since at least 1993.  The evidence 
submitted by the veteran since the June 1973 decision is new, 
as it did not exist at the time of the prior decision, and 
material, as it establishes that the veteran is currently 
treated for hypertension.  This evidence is sufficient to 
indicate the possibility of hypertension, such that the claim 
should be reopened and considered on the merits.

New and material evidence has been received, and the claim 
for service connection for hypertension may be reopened.  To 
this extent only, the appeal is granted.  The Board cannot, 
at this point, adjudicate the reopened claim.  This is 
detailed in the REMAND below.  

Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for hypertension, reopening has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

With respect to the veteran's claims for service connection 
for PTSD, right ear hearing loss, tinnitus, irritable bowel 
syndrome and acid reflux, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the initial adjudication of the claims, a letter 
dated in November 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim(s).  The 
November 2003 letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination in January and 
December 2004 to obtain an opinion as to whether his PTSD, 
right ear hearing loss, tinnitus, irritable bowel syndrome or 
acid reflux condition can be directly attributed to service.  
Further examination or opinion is not needed on the PTSD, 
right ear hearing loss, tinnitus, irritable bowel syndrome or 
acid reflux claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2005).

On December 20, 2004, VA received a statement from the 
veteran indicating, in pertinent part, that "I received a 
Statement of the Case dated November 23, 2004 and wish to 
withdraw the following issues...[e]valuation of hearing loss of 
the left ear...[and] [t]he claim for service connection for an 
anxiety reaction (also claimed as acquired psychiatric)."  
He has withdrawn his appeal with respect to these claims, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeals and they are 
dismissed.




ORDER

1.  Entitlement to service connection for PTSD is denied.

2.  Entitlement to service connection for hearing loss of the 
right ear is denied.

3.  Entitlement to service connection for tinnitus is denied.

4.  Entitlement to service connection for irritable bowel 
syndrome is denied.

5.  Entitlement to service connection for acid reflux is 
denied.

6.  The claim of service connection for hypertension is 
reopened.

7.  The claim for a compensable rating for hearing loss of 
the left ear is dismissed.

8.  The petition to reopen a claim for an anxiety reaction, 
also claimed as an acquired psychiatric disorder, is 
dismissed.


REMAND

Because the veteran's petition to reopen his claim for 
service connection for hypertension was denied on each 
occasion, the claim has not yet been adjudicated by the RO on 
the merits.  The RO must be given the opportunity to consider 
this issue in the first instance to ensure that the veteran 
is not prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 
392-93 (1993).

The Board notes that the veteran receives current treatment 
for hypertension and had a mention of high blood pressure on 
his separation from service examination report.  There is no 
medical evidence regarding whether the two may be related.  
Without some evidence one way or the other, the case cannot 
be decided.  A VA examination is appropriate.  See McLendon 
v. Nicholson, No. 04-185 (U.S. Vet. App. June 5, 2006) (as 
amended Aug. 7, 2006).  Therefore, the Board also remands for 
a VA examination to determine whether a nexus exists between 
the veteran's current hypertension and his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The examiner should be asked to review 
and discuss all records of high blood 
pressure and hypertension and, thereafter, 
to provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran's current hypertension is related 
to his inservice high blood pressure.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The RO should readjudicate the claim 
for service connection for hypertension on 
the merits.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


